Citation Nr: 0309655	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1992.         

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.    


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in September 2000, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not yet 
notified the veteran of the VCAA.  This can no longer be done 
by the Board under the authority of its regulations.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).

Accordingly, this case is remanded for the following action: 

The RO should notify the veteran of the 
VCAA and ensure that all notification and 
development action required by the VCAA 
has been completed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




